                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICKEY SANTOS COLON,                                           CIVIL ACTION
              Petitioner,

               v.

JOHN KERESTES,                                                 NO. 16-5564
THE DISTRICT ATTORNEY OF THE
COUNTY OF CHESTER, and
THE ATTORNEY GENERAL OF THE
STATE OF PENNSYLVANIA,
               Respondents.

                                             ORDER

       AND NOW, this 11th day of March, 2020, upon consideration of Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2254 filed by pro se petitioner, Mickey Santos Colon, the

record in this case, the Report and Recommendation of United States Magistrate Judge Jacob P.

Hart dated January 13, 2020, and Petitioner’s Objections to Magistrate’s Report and

Recommendation, IT IS ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge Jacob P. Hart

dated January 13, 2020, is APPROVED and ADOPTED;

       2.      Petitioner’s Objections to Magistrate’s Report and Recommendation are

OVERRULED for the reasons stated in the Report and Recommendation which the Court has

approved and adopted; and,

       3.      The Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254 filed by pro se

petitioner, Mickey Santos Colon, is DENIED and DISMISSED.

       IT IS FURTHER ORDERED that certificate of appealability will not issue because

reasonable jurists would not debate (a) this Court’s decision that the petition does not state a

valid claim of the denial of a constitutional right, or (b) the propriety of this Court’s procedural
ruling with respect to petitioner’s claims. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529

U.S. 473, 484 (2000).

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.




                                                2
